Citation Nr: 1731034	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-48 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether new and material evidence has been submitted to reopen the previously denied claim.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.








REMAND

Regrettably, the Board finds a Remand is necessary before this case can be adjudicated.

At the time of the March 2004 Board decision, the Board relied on a medical opinion quoted extensively in the April 2001 rating decision.  This medical opinion was dated January 2001, and the request for this opinion is dated December 2000.  Upon close review of the Veteran's file, it has been determined that this medical opinion is not in the file.  

As this case revolves around the competing medical opinions regarding the relationship between the Veteran's service-connected hepatitis and his death from systemic vasculitis, this evidence is important for the proper disposition of the case.

Accordingly, the case is REMANDED for the following action:

1.  Associate the opinion from VA Medical Center physician dated January 2001 with the claims file.

2.  After completion of the above, readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





